DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

 Response to Amendment
The amendment filed December 23, 2021 has been entered. Claims 1, 4-7, 10-16, 19-22, 24-27, and 29 remain pending in the application. Claims 2-3, 8-9, 17-18, 23, and 28 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed September 23, 2021.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “said cutting edge between said second reverse bevel surface and said first bevel surface” in line 12 as opposed to “said first cutting edge between said second reverse bevel surface and said first bevel surface”.  Appropriate correction is required.
Claim 1 is objected to because there is a lack of antecedent basis for “said cutting edge between said third reverse bevel surface and said first bevel surface” in line 13 as opposed to second cutting edge between said third reverse bevel surface and said first bevel surface”.  Appropriate correction is required.
Claim 22 is objected to because there is a lack of antecedent basis for “said second bevel surface” in line 21 as opposed to “said second reverse bevel surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim limitation “said distal cutting edge oriented at an angle of about 60-70° relative to the longitudinal dimension of the body” in lines 22-23 is a recitation of new matter. The disclosure, as originally filed, does not provide support for this limitation. The specification, in paragraph [0051], discloses “The bevels 18 and 20 can be formed so that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) in further view of De Luca (USPN 3308822) in further view of Sasaki et al. (US 2011/0295152).
Regarding claims 1 and 4-5, Baldwin teaches a needle (Figure 5) comprising: a body (needle 10’) having a longitudinal dimension with a proximal end and a distal end (Figure 5); a lumen (lumen 11’) extending between said proximal end and said distal end, a first longitudinal side surface, a second longitudinal side surface opposite said first longitudinal side surface (Figure 5); a first bevel surface (front face 17’) extending at an angle of about 12-22° with respect to said longitudinal dimension (“the front face extends along a plane meeting the bottom edge of the needle at an acute angle, approximately 14 ½ degrees” [Col 2, line 29-39]) from said first longitudinal side surface to said second longitudinal side surface to form a distal tip (tip 19’; Figure 5), a second reverse bevel surface (left side face 15’) and a third reverse bevel surface (right side face 15’) on a peripheral surface at said second longitudinal side surface and converging to said distal tip and said first bevel surface, said second reverse bevel surface and third reverse bevel surface being oriented relative to said first bevel to define a first cutting edge (left cutting edge 18') between said second reverse bevel surface and said first reverse bevel surface (Figure 5), and a second cutting edge (right cutting edge 18’) between said third reverse bevel surface and said first bevel surface; and said second reverse bevel surface and third reverse bevel surface converging to define a longitudinally extending distal cutting edge (back edge 16’) extending from said distal tip along said second longitudinal side surface of said body (Figures 5-8), said distal cutting edge oriented at angle relative to the longitudinal dimension of said body (Figures 5-8), and wherein said distal cutting edge (back edge 16’) defined by said second reverse bevel surface and third reverse bevel surface has a distal end at said distal tip (tip 19’; Figure 5).
Baldwin fails to explicitly teach where a length of said cutting edge between said second reverse bevel surface and said first bevel surface and a length of said cutting edge between said third reverse bevel surface and said first bevel surface is about 1/3 to 1/2 a length of said first bevel surface, and said first cutting edge and said second cutting edge oriented at an angle of about 75-85° with respect to each other; and a curved distal end surface at a distal end of said second longitudinal side surface of said body, said curved distal end surface extending from an outer peripheral surface of said second longitudinal side surface toward said distal tip of said body, and where said distal tip is oriented radially inward from said first and second longitudinal side surface, and said longitudinally extending distal cutting edge extending from said distal tip to said curved surface on said second longitudinal side surface of said body, said distal cutting edge oriented at an angle of about 60-70° relative to the longitudinal dimension of said body, wherein said curved distal end surface forms a continuous curvature with said distal cutting edge extending between said outer peripheral surface and said distal tip, wherein said second and third reverse bevel surfaces have a longitudinal length of one half of a longitudinal 
Kinast teaches a needle (needle 1) having a body comprising a first bevel surface (surface 18; Figure 2), a second reverse bevel surface (left side of penetrating tip 4 formed by grinding underside 20), and third reverse bevel surface (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]); and a first cutting edge (left outer edge 19) between said second reverse bevel surface and said first bevel surface and a second cutting edge (right outer edge 19) between said third reverse bevel surface and said first bevel surface are oriented an angle of about 75-85° with respect to each other (“Preferably, the pointed end 3 is provided with a first grind angle, i.e. a tip angle .alpha., in the interval 50 to 100°…the tip angle may be within the interval 30 to 80°…In the illustrated example, the needle has been ground to the angles .alpha.=75°” [0053]; Figure 9); and a curved distal end surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) at a distal end of said second longitudinal side surface of said body, said curved distal end surface extending from an outer peripheral surface of said second longitudinal side surface toward said distal tip of said body, and where said distal tip (tip 9) is oriented radially inward from said first and second longitudinal side surface (Figure 1), and said second reverse bevel surface and third reverse bevel surface converging to define a longitudinally extending distal cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending from said distal tip to said curved surface on said second longitudinal side surface of said body (Figure 1), wherein said curved distal end surface forms a continuous curvature with said distal cutting edge (edge formed between back bevel cuts 
Modified Baldwin fails to explicitly teach where a length of said cutting edge between said second reverse bevel surface and said first bevel surface and a length of said cutting edge between said third reverse bevel surface and said first bevel surface is about 1/3 to 1/2 a length of said first bevel surface, said distal cutting edge oriented at an angle of about 60-70° relative to the longitudinal dimension of said body, and wherein said second and third reverse bevel surfaces have a longitudinal length of one half of a longitudinal length of said first bevel surface. De Luca teaches a needle (Figure 1) comprising a body (cannula 10), a first bevel surface (planar faces 13, 16), a second reverse bevel surface (planar bevel face 21), and a third bevel surface (planar bevel face 22), said second and third reverse bevel surfaces being oriented relative to said first bevel surface to define a first cutting edge (edge line 23) between said second reverse bevel surface and said first bevel surface (Figure 11) and a second cutting edge (edge line 24) between said third reverse bevel surface and said first bevel surface (Figure 11), wherein where a length of said cutting edge between said second reverse bevel surface and said first bevel surface (edge line 23) and a length of said cutting edge between said third reverse bevel surface and said first bevel surface (edge line 24) is about 1/3 to 1/2 a length of said first bevel surface (Figure 10), and wherein said second and third reverse bevel surfaces 
Modified Baldwin fails to explicitly teach said distal cutting edge oriented at an angle of about 60-70° relative to the longitudinal dimension of said body. Sasaki teaches a needle (needle 1) comprising a body having a longitudinal dimension (Figure 3), a first bevel surface (angled end face 20) and a second reverse bevel and a third reverse bevel (reverse cutting faces 31) converging to define a longitudinally extending distal cutting edge (pointed extremity and edge between reverse cutting faces 31; Figures 3-4), wherein said distal cutting edge is oriented at an angle of about 60-70° relative to the longitudinal dimension of said body 

Regarding claim 10, modified Baldwin teaches the needle of claim 1, wherein said distal tip (tip 19’) and said distal cutting edge (back edge 16’) formed between said second and third bevel surfaces are spaced radially inwardly from said outer peripheral surface and radially inwardly from an inner surface of said lumen (Figures 5-8).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) in further view of De Luca (USPN 3308822) in further view of Sasaki et al. (US 2011/0295152) as applied in claim 1 above, and further in view of Ooyauchi (US 2002/0052580).
Regarding claim 6, modified Baldwin teaches the needle of claim 1. Modified Baldwin fails to explicitly teach said lumen has an inner diameter not more than about 1/3 a radial dimension of an outer side wall of said body at said distal end. Ooyauchi teaches a needle (needle 2) having a body (puncturing part 21) having a lumen (Figure 6), said lumen having an inner diameter (“the inner diameter of the puncturing part 21 should be preferably in the range of 0.05-0.15 mm.” [0068]) not more than about 1/3 a radial dimension of an outer side wall of said body at said distal end (“The outer diameter of puncturing part 21 of the puncturing needle 2 in 

Regarding claim 7, modified Baldwin teaches the needle of claim 6, wherein said lumen has an open distal end (opening into lumen 11’) oriented between said distal tip and said first longitudinal surface of said cylindrical body (Figure 5).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) in further view of De Luca (USPN 3308822) in further view of Sasaki et al. (US 2011/0295152) as applied in claim 1 above, and further in view of Ueda (US 2018/0153579).
Regarding claim 29, modified Baldwin teaches the needle of claim 1. Modified Baldwin fails to explicitly teach a ratio of an axial length of said second reverse bevel and said third reverse bevel to an axial length of said first bevel is 1:1.5 to 1:1.8, and where a ratio of a length of said cutting edge between said second reverse bevel and third reverse bevel to the axial length of said first bevel is 1:2.5 to 1:3. Ueda teaches a needle (puncture needle 1) having a first bevel (first blade surface portion 5), a second reverse bevel (blade edge 15), a third reverse bevel (blade edge 16), a distal cutting edge (blade edge 23) between the second and third reverse bevel (Figure 1C); and wherein the axial length of the reverse bevels and the cutting edges as compared to the axial length of first bevel is optimized such that the needle has the necessary thickness, strength, and cutting width sufficient to puncture in a manner that reduces the pain sensed by the patient at the time of puncture by reducing the amount of tissue that is . 

Claims 11, 12, 14-16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Saito (USPN 5968022) in further view of Hickey (USPN 2697438).
Regarding claims 11, 16, and 21, Vaillancourt teaches a catheter insertion device (Figure 2) comprising: a needle (cannula 40) having a needle body having a longitudinal dimension with a proximal end and a distal end (Figure 4), a lumen (“The needle is tubular” [Col 4, line 2]) extending between said proximal end and said distal end (Figure 2), a first longitudinal side surface, and a second longitudinal side surface opposite said first longitudinal side surface (Figure 4), said needle body having a first bevel surface (beveled end 42) having a proximal end at said first longitudinal side surface and extending toward said distal end (Figure 2); a catheter (catheter 10) positioned on said needle, where said needle is removable from said catheter (“When and with the catheter in place the needle hub 44, the guide wire 62 and bag 66 are separated as in FIG. 4, and these components are now discarded” [Col 7, line 51]), wherein said first bevel surface (beveled end 42) has a proximal end spaced from a center axis of said body on a side opposite said distal tip (Figures 2 and 4).

Saito teaches a needle (needle 10) having a needle body (cylindrical member 20), a lumen (lumen 30), a first longitudinal side surface and a second longitudinal side surface opposite the first longitudinal side surface (Figure 2), said needle body having a first bevel surface (first bevel face 45) having a proximal end at said first longitudinal side surface and extending at an angle of about 17-22° toward said distal end (“First bevel face 45 is formed by cutting or grinding top end portion 25 of cylindrical member 20 at an angle that is inclined or second bevel surface (second bevel face 50) extending from a distal end of said first bevel surface at an angle of about 40-50° relative to a longitudinal axis of said needle to a distal tip (Figures 1-2; “second bevel face 50 at a second inclined angle that is more steeply inclined toward the longitudinal axis 33 than first bevel face 45, namely about 8 to about 45 degrees” [Col 4, line 47-50]), and a third bevel surface (third bevel face 55) extending from said distal end of said first bevel surface at an angle of about 40-50° relative to the longitudinal axis of said needle to said distal tip (Figures 1-2; “third bevel face 55 at a third steeply inclined angle of about 8 to about 45 degrees.” [Col 4, line 57-58]), and said second and third bevel surfaces converging to form said distal tip and a distal cutting edge (forward cutting edge 60) between said second and third bevel surfaces (Figures 1-3), where said distal cutting edge is orientated radially inward from said first longitudinal surface and radially inward from said second longitudinal surface (Figure 2; “a forward cutting edge 60 oriented obliquely to longitudinal axis 33 and first bevel face 45” [Col 4, line 65]); and wherein the first bevel surface (first bevel face 45) having a proximal end spaced from said second bevel surface and a third bevel surface (second and third bevel faces 50, 55; Figures 1 and 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Vaillancourt to include a first bevel surface extending at an angle of about 17-22°, and second and third bevel surfaces each extending from a distal end of said first bevel surface at an angle of about 40-50° relative to a longitudinal axis of said needle to a distal tip and converging to form said distal tip and a distal cutting edge between said second and third bevel surfaces, where said distal cutting edge is orientated radially inward from said first and second longitudinal surfaces and wherein the first bevel surface having a proximal end spaced from said second bevel surface and a third bevel surface based on the teachings of Saito to form an extremely sharp edge portion that is both 
Modified Vaillancourt in view of Saito fails to explicitly teach said distal cutting edge is oriented radially inward from an inner surface of said lumen; and said second longitudinal side surface at said distal end of said needle body having a curved distal end surface extending in said longitudinal dimension from an outer peripheral surface of said second longitudinal side surface of said needle body to said distal tip of said needle body, wherein said distal tip is spaced radially inward from said first longitudinal side surface and said second longitudinal side surface, and said distal cutting edge between said second bevel surface and said third bevel surface extends from said distal tip at said curved distal end surface to an inner surface of said lumen and faces toward said first longitudinal side surface and where an inner end of said distal cutting edge projects into an axial passage defined by said lumen, wherein said curved distal surface has a continuous curvature extending between said outer peripheral surface and said cutting edge at said distal tip
Hickey teaches a needle (cannula 1) having a needle body, a lumen (“the lumen of the needle or passageway through the cannula” [Col 1, line 21]), a first longitudinal side surface, a second longitudinal side surface opposite said first longitudinal side surface (Figures 1 and 2), and a distal tip (point 5); said needle body having a first bevel surface (surface 8) having a proximal end (heel 9) and extending toward said distal end (Figure 3); second bevel surface (one of bevel surfaces 10) extending from a distal end of said first bevel surface to said distal tip (Figure 3), and a third bevel surface (second of bevel surfaces 10) extending from said distal end of said first bevel surface to said distal tip (Figure 3), and said second and third bevel surfaces converging to form said distal tip (point 5) and a distal cutting edge (line 11) between said second and third bevel surfaces (Figure 3), where said distal cutting edge is orientated radially inward from said first longitudinal surface and radially inward from said second longitudinal surface, and oriented radially inward from an inner surface of said lumen (Figures 3 curved distal end surface (closed side 6) extending in said longitudinal dimension from an outer peripheral surface of said second longitudinal side surface of said needle body to said distal tip of said needle body (Figure 2), wherein said distal tip (point 5) is spaced radially inward from said first longitudinal side surface and said second longitudinal side surface, and said distal cutting edge (line 11) between said second bevel surface and said third bevel surface (beveled surfaces 10) extends from said distal tip (point 5) at said curved distal end surface to an inner surface of said lumen (Figure 3) and faces toward said first longitudinal side surface and where an inner end of said distal cutting edge projects into an axial passage (opening 7) defined by said lumen (Figures 3 and 4), wherein said curved distal surface (closed side 6) has a continuous curvature extending between said outer peripheral surface and said cutting edge (line 11) at said distal tip (point 5; Figure 2); and wherein the first bevel surface (surface 8) having a proximal end (heel 9) spaced from a center axis of the body on a side opposite said tip (Figure 2), and said second bevel surface and a third bevel surface (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the needle of Vaillancourt as modified by Saito to include a continuously curved distal end surface extending from the second longitudinal side surface to the distal tip such that the distal tip and the distal cutting edge formed between the second and third bevel are orientated radially inward from the first longitudinal surface, second longitudinal surface and an inner surface of said lumen based on the teachings of Hickey to prevent coring of the tissue while not limiting fluid flow through the lumen of the needle (Hickey [Col 1, line 18]).

Regarding claim 12, modified Vaillancourt teaches the catheter insertion device of claim 11, wherein said catheter is an IV catheter (“placement of a flexible catheter into the lumen of an artery or vein” [Abstract]), and where said needle body has a blood flashback passage (aperture 46) in communication with a blood control member (“transverse hole 46 enables the 

Regarding claim 14, modified Vaillancourt teaches the catheter insertion device of claim 12, wherein said blood flashback passage is a notch (aperture 46) on an outer surface of said needle body (Figure 2) in communication with the lumen in said needle body (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]), and where said catheter includes a catheter hub (hub 52) connected to said blood control member (Figure 2).

Regarding claim 15, modified Vaillancourt teaches the catheter insertion device of claim 12, wherein said lumen forms said blood flashback passage (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]), and where said catheter includes a catheter hub (hub 52) connected to a needle hub (hub 44 with skirt 47) formed around said blood control member for receiving blood from said needle (“The needle 40 and its transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion 47.” [Col 7, line 23]), and a guide wire (guide wire 62) extending through said lumen of said needle body (Figures 2 and 3).

Regarding claim 20, modified Vaillancourt teaches the catheter insertion device of claim 12, wherein said blood flashback passage is a notch (aperture 46) in said needle body forming an opening to said lumen and said catheter insertion device in communication with a blood control device (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]; “The needle 40 and its transverse hole 46 enables the penetration of the vessel to be noted by the practitioner guide wire (guide wire 62) extending through said lumen of said needle body (Figures 2 and 3).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Saito (USPN 5968022) in further view of Hickey (USPN 2697438) as applied to claims 11 and 12 above, and further in view of Nakada et al. (USPN 6440119).
Regarding claim 13, modified Vaillancourt teaches the catheter insertion device of claim 11, wherein said catheter includes a catheter hub (hub 52) and wherein said needle body has a blood flashback passage (aperture 46). Modified Vaillancourt fails to explicitly teach said needle body has a groove on an outer surface of said needle body forming the blood flashback passage between said needle body and said catheter. Nakada teaches a catheter insertion device (Figure 1) comprising a catheter (catheter 2) including a catheter hub (hub 3) and a needle body (inner needle 4) having a groove (groove 46) on an outer surface of said needle body (Figure 2) forming a blood flashback passage between said needle body and said catheter ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage of Vaillancourt to be a groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual conformation that the distal ends of both the needle and the catheter have been properly placed within the blood vessel (Nakada [Col 6, lines 7-24]). 

Regarding claim 19, modified Vaillancourt teaches the catheter insertion device of claim 12. Modified Vaillancourt fails to explicitly teach said blood flashback passage is a longitudinally extending groove on an outer surface of said needle body and said device in communication longitudinally extending groove (groove 46) on an outer surface of a needle body (inner needle 4; Figure 2) and said device is in communication with a blood control system ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage of Vaillancourt to be a longitudinally extending groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual conformation that the distal ends of both the needle and the catheter have been properly placed within the blood vessel (Nakada [Col 6, lines 7-24]). 

Claims 22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759).
Regarding claim 22, Vaillancourt teaches a method of introducing an introducer needle (needle 40) into a vein or artery of a patient (Figures 2-4) comprising: providing the introducer needle (needle 40) having a needle body having a longitudinal dimension with a proximal end and a distal end (Figures 2 and 4); a first longitudinal side surface (side of cannula having proximal edge of beveled end 42); a second longitudinal side surface (side of cannula having point of beveled end 42) opposite said first longitudinal side surface (Figure 4); a first bevel surface (beveled end 42) extending from said first side surface to said distal tip (Figure 2), wherein said first bevel surface (needle beveled end 42) has a proximal end at said first longitudinal side surface and a distal end (Figure 2); and orienting said introducer needle where said second longitudinal side surface of said needle body is closest to the patient (Figure 3), and inserting said introducer needle into the patient at an angle where said distal tip penetrates the vein or artery of the patient (Figure 3).

Baldwin teaches a needle (Figure 5) comprising: a needle body (needle 10’) having a first bevel surface (front face 17’) having a proximal end and a distal end spaced from a distal tip (tip 19’; Figure 5), a second reverse bevel surface (left side face 15’) and a third reverse bevel surface (right side face 15’) extending between the distal tip and first bevel surface (Figure 5) and converging to form a distal cutting edge (back edge 16’) facing radially outward relative to a second side surface and extending from said distal tip along the second side surface (Figures 5-8), said first bevel surface (front face 17’) is formed at an angle of 12-22° angle to form said distal cutting edge (back edge 16’) between said second reverse bevel surface and said third reverse bevel surface (“the angle between those surfaces along the back edge 16’ of the needle was 90 degrees” [Col 4, lines 11-13]); said second bevel surface (left side face 15’) extends from said distal end of said first bevel surface to said distal tip (tip 19’) to form a cutting edge (left cutting edge 18’) between said first bevel surface and second reverse bevel surface (Figure 1), and said third bevel surface (right side face 15’) extends from said distal end of said first bevel surface to said distal tip to form a cutting edge (right cutting edge 18’) between said first bevel surface and said third reverse bevel surface (Figure 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer needle utilized in the method of Vaillancourt to have a first bevel surface formed at an angle of 12-22° with respect to said longitudinal dimension of the body, and second and third reverse bevel surfaces inclined opposite the first bevel surface and converging at an angle to form a distal cutting edge and forming cutting edges between the second and third reverse bevel surfaces and the first bevel surface based on the teachings of Baldwin to ensure that the needle requires a relatively low penetration force that is less likely to cause pain upon insertion into the body (Baldwin [Col 1, line 40-42]).
Modified Vaillancourt fails to explicitly teach said second longitudinal side surface at said distal end of said needle body having a curved surface extending in said longitudinal dimension from an outer peripheral surface of said needle body to a distal tip of said needle body; the second reverse bevel surface and third reverse bevel surface extending between said curved surface and first bevel surface, said distal cutting edge extending between said distal tip and 
Kinast teaches a method of introducing a needle into a patient (Figure 1; “a needle 1 for penetrating a membrane 2 is illustrated” [0037]) comprising: providing a needle (needle 1) having a first longitudinal side surface and a second longitudinal side surface (Figure 1); said second longitudinal side surface at said distal end of said needle body having a curved surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) extending in said longitudinal dimension from an outer peripheral surface of said needle body to a distal tip (tip 9) of said needle body (Figure 9); a first bevel surface (surface 18; Figure 2), a second reverse bevel surface (left side of penetrating tip 4 formed by grinding underside 20) and third reverse bevel surface (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) extending between said curved surface and first bevel surface (Figure 1), a distal cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending between said distal tip (tip 9) and said curved surface (Figure 1), said second and third reverse bevel surfaces (left and right side of penetrating tip 4 formed by grinding underside 20) are inclined relative to each angle of about 60° to 70° to form said distal cutting edge between said second reverse bevel surface and said third reverse bevel surface (“the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree” [0053]; Figure 10), and the cutting edge (left outer edge 19) formed between said first bevel surface and said third reverse bevel surface is at an angle of 75° to 85° with respect to said cutting edge (right outer edge 19) between said first bevel surface and said second bevel surface (“Preferably, the pointed end 3 is provided with a first grind angle, i.e. a tip angle .alpha., in the interval 50 to 100°…the tip angle may be within the interval 30 to 80°…In the illustrated example, the needle has been ground to the angles .alpha.=75°” [0053]; Figure 9); and orienting said introducer needle (needle 1) where said second longitudinal side surface, curved surface and distal cutting edge of said needle body is closest to the patient and said curved surface curves away from said patient (Figure 1, wherein the curved surface and cutting edges that form penetrating tip 4 are closest to the patient/ membrane 2 and the curve extends away from the patient). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify introducer needle of Vaillancourt in view of Baldwin to have a curved surface, second and third reverse bevels that form an angle of about 60° to 70°, and having cutting edges at an angle of about 75° to 85° with respect to each other and to modify the method of Vaillancourt to include orienting the curved surface closest to the patient based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Regarding claim 24, modified Vaillancourt teaches the method of claim 22, wherein said first bevel surface (needle beveled surface 42) has a proximal end spaced from a center axis of said body on a side opposite said distal tip (Figure 2).

flashback passage (aperture 46), said method including the step of inserting said needle body in said vein to allow blood to flow through said flashback passage (“transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion” [Col 7, line 23]).

Regarding claim 27, modified Vaillancourt teaches the method of claim 25, wherein said flashback passage includes a notch (aperture 46) formed in said needle body (Figure 2) in communication with a lumen in said needle body (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) as applied to claim 25 above, and further in view of Nakada et al. (USPN 6440119).
Regarding claim 26, modified Vaillancourt teaches the method of claim 25. Modified Vaillancourt fails to explicitly teach said flashback passage includes a groove formed on an outer surface of said needle body in communication with a blood control device. Nakada teaches a needle (inner needle 4) having a flashback passage including a groove (groove 46) on an outer surface of said needle body (Figure 2) in communication with a blood control device ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the flashback passage utilized in the method of Vaillancourt to be a groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual . 

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding the claimed angles of the cutting edges, to claim 4, and to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the curved surface does not form a cutting edge and the edge between the first major bevel and the curved outer surface does not form a cutting edge” [Remarks, Page 8]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Regarding the argument that “the combination of the cited patents also does not disclose the ratio of the length of the cutting edges between second and third reverse bevel surfaces and the first bevel surface to the length of the first bevel surface of 1/3 and 1/2” (Remarks, Page 8) and “DeLuca provide[s] no motivation or reasoning to modify the needle or cutting edges of Baldwin” (Remarks, Page 9), the examiner respectfully disagrees. As detailed above with respect to claim 1, De Luca discloses a needle (Figure 1) comprising a first bevel surface (planar faces 13, 16) and second and third reverse bevel surfaces (planar bevel faces 21, 22), said second and third reverse bevel surfaces being oriented relative to said first bevel surface to define a first and second cutting edges (edge lines 23 and 24) between the reverse bevel surfaces and the first bevel surface (Figure 11), wherein where a length of said cutting 
Regarding the argument that Kinast fails to disclose “cutting edges or a reverse bevel to form a cutting edge extending from the curved surface” (Remarks, Page 9), the examiner respectfully disagrees. Kinast discloses two reverse bevel surfaces (right and left side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]). A cutting edge is formed between these reverse bevel surfaces (edge formed between back bevel cuts forming tip 4; Figures 1 and 10). This cutting edge extends from a curved surface, as shown in Figure 1. As claimed, the term “cutting edge” is not limited to a sharp edge, but rather is the edge formed between bevel surfaces. Though Kinast states that this edge is “rounded”, the edge formed between the back bevel cuts functions to assist in the penetration of the needle into the patient ([0008]) and can therefore be interpreted as a cutting edge. 
Regarding the argument that “The teachings of Kinast to eliminate the cutting edges provides no reason for one skilled in the art to modify the needle and cutting edges of Baldwin” because “Kinast provides no teaching of modifying the angle of cutting edges, but rather teaches eliminating the cutting edges” (Remarks, Page 9), the proposed modification was not 
Regarding the argument that the cited patents “do not suggest the second and third reverse bevels having a length at least one half the length of the first bevel as in claim 4 or the cutting edge between the reverse bevels having a curved profile as in claim 5” (Remarks, Page 10), the examiner respectfully disagrees, as detailed in the above rejection of claims 4 and 5. It is noted that no specific arguments are presented regarding the rejections of claims 4 and 5.  
In response to applicant's argument that the cited patents “provide no teaching or suggestion of the claimed angles and ratio of the bevel surfaces to provide the results obtained according to the claimed invention” for the limitations of claim 29 (Remarks, Page 10), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding claim 29, it is maintained that it would have been obvious to one having ordinary skill in the art to modify the ratios as claimed because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)), as detailed above. Variation in the ratios of axial lengths would result in variation of the ideal insertion angle and insertion force of the needle as a whole. It would have been obvious to one 
 Regarding the argument that “Ooyauchi does not disclose the configuration of the distal end of the needle as claimed and does not suggest to one skilled in the art the relation of the inner diameter of the needle in a needle having the first bevel, second and third reverse bevels, and the curved surface as in the claimed invention” and therefore “claims 6 and 7 are not obvious over the combination of the cited patents” [Remarks, page 10], the examiner respectfully disagrees. Ooyauchi discloses a needle (2) having a first bevel and a lumen (Figure 6) having an inner diameter not more than about 1/3 a radial dimension of an outer side wall of said body at said distal end ([0068]) as recited by claim 6. The needle of Ooyauchi does not disclose the second and third reverse bevels and curved distal surface as recited by claim 1; however, it is noted that Ooyauchi was not relied upon to teach these limitations. These limitations (reverse bevels and curved distal surface) are disclosed by Baldwin as modified by Kinast. One of ordinary skill in the art would recognize that it would be obvious to modify the needle of Baldwin in view of Kinast to have an inner diameter not more than 1/3 a radial dimension of an outer side wall of the body of the needle based on the teachings of Ooyauchi to reduce puncture pain and limit injection resistance while providing the needle with the necessary strength (Ooyauchi [0068]).
Regarding the argument that “the combination of Vaillancourt, Baldwin and Kinast do not suggest a method of introducing a needle into a patient as in claim 22” because “the cited patents do not disclose a first bevel formed at an angle of 12-22 degrees, which forms the cutting edges between the beveled surface and the primary bevel shorter” and “the cited patents do not suggest the step of introducing the needle by orienting the curved surface and longitudinal cutting edge closest to the patient as in claim 22” (Remarks, Page 11), the examiner respectfully disagrees. Vaillancourt discloses a method of catheter insertion comprising  angle of 12-22° ([Col 2, line 29-39]) having a proximal end and a distal end spaced from a distal tip (tip 19’; Figure 5), and a second and third reverse bevel surfaces (side faces 15’), the second and third reverse bevel surfaces each forming a cutting edge (cutting edges 18’) with the first bevel surface (Figure 5). It is maintained that it would have been obvious to one having ordinary skill in the art to modify the introducer needle utilized in the method of Vaillancourt to have a first bevel surface formed at an angle of 12-22° with respect to said longitudinal dimension of the body, and second and third reverse bevel surfaces forming cutting edges with the first bevel surface based on the teachings of Baldwin to ensure that the needle requires a relatively low penetration force that is less likely to cause pain upon insertion into the body (Baldwin [Col 1, line 40-42]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shah et al. (US 2016/0338734) discloses a needle having a first bevel (24) and second and third bevels (26), the second and third bevels converging to a distal cutting edge and distal tip (Figure 6), said needle having a curved distal end surface (16, 30; Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783